Appellant was convicted for simple assault on one Lauro M. Gutierrez and his punishment assessed at a fine of twenty-five dollars.
The record is in such condition that we have been at a loss to know the proper order to make. The certiorari for an amended transcript made at the last term of court has been complied with and the record shows no bills of exception in such condition as wiwll permit of their consideration. There are on file two affidavits (which are uncontroverted) relative to the purported statement of facts. We have concluded that either the statement of facts should be considered or that appellant was deprived of one. In either event a reversal of the judgment would follow.
If the statement of facts should be considered it reveals that appellant may have been guilty of abusive language under Article 1020 of the Penal Code, but was not guilty of an assault, the offense for which he was tried.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 549